DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/21/21 is acknowledged.  The traversal is on the ground(s) that Groups I-III are not patentably distinct.  This is not found persuasive because Groups I-III would require searching in different classes/subclasses as outlined in the Requirement for Restriction/Election filed on 12/30/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/21/21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Siddhartha Kamisetti on 6/3/2021.
The application has been amended as follows: 
In the Claims:
Claim 1 has been replaced with 
“A device comprising:
an outer sleeve component comprising a first cavity portion and a second cavity portion; a detachable mouthpiece assembly configured for insertion into or removal from the first cavity portion, wherein the detachable mouthpiece assembly comprises;
a holder component configured to hold a smoking media item based on a gripping mechanism;
a mouthpiece air pathway component configured to transfer a first stream of smoke in a first direction corresponding to an inhale pathway or a second stream of smoke in a second direction corresponding to an exhale pathway, wherein the first direction is opposite to the second direction;
a first valve component configured to direct a first flow of smoke from the smoking media item to the inhale pathway via a contoured smoke propagation cavity and a central inhale route; and
an exhale ballcheck valve assembly configured to direct a second flow of smoke through the exhale pathway;
an ignition chamber assembly configured to generate the stream of smoke for movement in the first direction and transition the second stream of smoke between a set of device components; wherein the ignition chamber assembly is configured to attach to the detachable mouthpiece assembly, and wherein the ignition chamber assembly is connected to a spring helix assembly comprises comprising:
a spring-helix component within a spring-helix holding chamber portion, wherein the spring-helix component is configured to house the smoking media item and based on an exhale event, facilitate a transference of the second flow of smoke from a spring helical cavity into a filtration assembly via a smoke exhaust component that is a connection pathway between the spring helical cavity and a cyclonic filter component of the filter assembly; and
an ignition component within the ignition chamber assembly configured to generate a flame based on an electrical ignition mechanism, wherein the flame is capable  of igniting the smoking media item;
a detachable filtration assembly configured for insertion into or removal from the second cavity portion, wherein the detachable filtration assembly removes a set of particles from the second flow of smoke, wherein the detachable filtration assembly is connected to the spring helix assembly via a central structural column, and wherein the detachable filtration assembly comprises:

a HEPA media weave component configured to mitigate a loss of air pressure of  the second flow of smoke based on a folding style of a set of HEPA media folds corresponding to the HEPA media weave component, wherein the HEPA media weave component comprises a HEPA fabric with glass fiber membranes;
an activated carbon component configured to adsorb a HEPA media filtrated flow of smoke; and an exit nozzle component located at a top portion of the detachable filtration assembly and configured to remove a filtered second stream of smoke.”

Claims 19 and 20 have been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious all of the components of the smoke filtering device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747          


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747